Action by Harry R. Nick against American Lumber 
Manufacturing Company for reformation and specific *Page 380 
performance commenced September 24, 1936.  From a judgment for defendant entered February 26, 1940, the plaintiff appeals.
The following opinion was filed February 4, 1941:
Chief Justice ROSENBERRY and Justices FAIRCHILD and WICKHEM are of opinion that the judgment should be affirmed.  Justices FRITZ and MARTIN and the writer are of opinion that it should be reversed.  Justice NELSON takes no part. This situation results in an affirmance of the judgment.  Faust L. Co. v. Industrial Comm. 163 Wis. 365,157 N.W. 1103.
By the Court. — The judgment of the circuit court is affirmed.
A motion for a rehearing was denied, with $25 costs, on April 15, 1941.